PER CURIAM.
Affirmed. See In re M.F., 770 So.2d 1189 (Fla.2000)(court must consider all circumstances in finding a child dependent based on abuse of other children); Department of Health & Rehabilitative Servs. v. M.B., 701 So.2d 1155, 1163 (Fla.1997)(“[T]he alleged abuser’s culpability is not the focus of a civil dependency proceeding. Dependency proceedings are to be initiated for ‘the protection of the child and not the punishment of the person creating the condition of dependency.’ ”)(footnote omitted)(quoting § 39.404(2), Fla. Stat.); In re D.J.W., 764 So.2d 825, 826 (Fla. 2d DCA 2000)(court may not substitute its judgment for that of trial court in reviewing dependency adjudication; trial court’s findings will be affirmed if supported by competent substantial evidence); C.J. v. Department of Children & Families, 756 So.2d 1108, 1109 (Fla. 3d DCA 2000)(trial court has sound discretion to grant or deny continuance).